The petition for writ of certiorari to review the interlocutory order of the Circuit Court of Leon County, Florida, entered on January 2, 1942, having been considered, it is ordered that said petition be and the same is hereby granted and that the said judgment of the Circuit Court of Leon County, Florida, is hereby quashed on authority of Spessard L. Holland, as Governor, et als., petitioners, v. Joe Roberts, respondent, decided January 16, 1942.
BROWN, C. J., WHITFIELD, TERRELL, BUFORD, CHAPMAN, THOMAS and ADAMS, JJ., concur.